DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

SHO # 21-005
Re: Medicaid Eligibility for COFA
Migrants
October 18, 2021
Dear State Health Official:
The purpose of this letter is to provide policy and operational guidance to states to implement the
extension of Medicaid eligibility to the citizens of the Freely Associated States (FAS) living in the
United States under the Compacts of Free Association (COFA). This extension was enacted on
December 27, 2020 in section 208 of Division CC of the Consolidated Appropriations Act, 2021
(P.L. 116-260) 1 (CAA). Effective December 27, 2020, states and the District of Columbia are
required to provide coverage for all Medicaid benefits, including benefits provided through the
Medicare Savings Programs 2 and other eligibility groups with limited services, included under the
state plan (“full Medicaid benefits”) to COFA migrants who otherwise meet all of the eligibility
requirements in the state plan. Territories have the option to cover COFA migrants for full Medicaid
benefits in their programs. The CAA does not address coverage of COFA migrants under a separate
Children’s Health Insurance Program (CHIP).
This letter addresses the following topics:
•
•
•
•
•

Extension of Medicaid eligibility to COFA migrants
Changes to the Federal Exchange eligibility and enrollment platform (Federal platform) and
Federal Data Services Hub to implement the change to COFA migrants’ Medicaid eligibility
Operational considerations for states
Applicable Federal Medical Assistance Percentage (FMAP)
Territory considerations

https://www.congress.gov/116/bills/hr133/BILLS-116hr133enr.pdf.
The “Medicare Savings Programs” (MSPs) is a Medicaid program under which a state Medicaid agency provides
coverage for the Medicare premiums and cost-sharing incurred by certain low-income Medicare beneficiaries. The extent
of this coverage varies depending on the amount of income and resources an MSP applicant has. For more detailed
information on eligibility categories and benefits, see https://www.cms.gov/Medicare-Medicaid-Coordination/Medicareand-Medicaid-Coordination/Medicare-Medicaid-CoordinationOffice/Downloads/MedicareMedicaidEnrolleeCategories.pdf.
1
2

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way,
unless specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding
existing requirements under the law.

Page 2 – State Health Official
Background
COFAs are agreements between the United States and the three Pacific Island sovereign states of the
Federated States of Micronesia (FSM), the Republic of the Marshall Islands (RMI), and the Republic
of Palau—collectively known as FAS. COFA migrants are classified by the Department of
Homeland Security as nonimmigrants and are authorized to be employed in the United States. 3
Since the enactment of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996
(PRWORA; P.L. 104-193) on August 22, 1996, COFA migrants have not been included in the
definition of qualified non-citizens 4 (QNCs) and thus generally have not been eligible for full
Medicaid benefits. 5 Following enactment of PRWORA, COFA migrants who met all other eligibility
requirements in the Medicaid state plan have been eligible only for services that are necessary for the
treatment of an emergency medical condition (“emergency Medicaid”). 6
In addition, COFA migrants who are lawfully present 7 and under age 21 or pregnant have been
entitled to full state plan benefits under Medicaid and CHIP, if they meet eligibility requirements, in
states and territories that elected to cover lawfully residing non-citizens under sections 1903(v)(4)(A)
and 2107(e)(1)(O) of the Social Security Act (the Act). This option, established by section 214 of the
Children’s Health Insurance Program Reauthorization Act of 2009 (CHIPRA; P.L. 111-3), often is
referred to as the “CHIPRA 214 option.” COFA migrants, who generally are “lawfully present” as
defined at 45 C.F.R. § 152.2, also have been able to enroll in a Qualified Health Plan and can receive
advance payments of the premium tax credit (APTC) through a Federal Exchange or a State-Based
Exchange if the individual meets other applicable eligibility criteria for enrollment and for APTC. 8
Effective December 27, 2020, Division CC, Title II, section 208 of the CAA requires states to
provide full Medicaid benefits to COFA migrants who are residing in one of the fifty states or the
District of Columbia without a five-year waiting period. 9 Under the CAA, COFA migrants are
defined as QNCs and exempted from the five-year waiting period for purposes of Medicaid eligibility
only. 10
See 8 C.F.R. § 274a.12(a)(8). See also https://save.uscis.gov/web/media/resourcesContents/CFA_MIS.pdf,
https://www.uscis.gov/sites/default/files/document/fact-sheets/FactSheetVerifyFASCitizens.pdf,
https://www.uscis.gov/sites/default/files/document/fact-sheets/FactSheet-Status_of_Citizens_of_Palau.pdf
4
8 U.S.C. § 1641, see also, 42 C.F.R. § 435.4.
5
For the purpose of this letter, full Medicaid benefits refers to all services covered for a given eligibility group beyond
those needed to treat an emergency medical condition. Full Medicaid benefits include instances in which an individual is
only eligible for eligibility groups with limited benefits, including the Medicare Savings Programs.
6
See Section 1903(v)(2) and (v)(3) of the Act.
7
See State Health Official Letter #10-006, #10-006, “Medicaid and CHIP Coverage of ‘Lawfully Residing’ Children and
Pregnant Women,” (issued July 1, 2010), available at https://www.medicaid.gov/federal-policyguidance/downloads/SHO10006.pdf; See also 8 C.F.R § 274a.12(a)(8) and DHS USCIS Fact Sheets at FN 3.
8
See 45 C.F.R. § 152.2 and 45 C.F.R. § 155.305; see also FN 3, for DHS regulations and additional information on
COFA migrants’ immigration status.
9
8 U.S.C. § 1612(b)(2)(G), 8 U.S.C. § 1613(b)(3).
10
8 U.S.C. § 1641(b)(8); 8 U.S.C. § 1613(b)(3).
3

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way,
unless specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding
existing requirements under the law.

Page 3 – State Health Official
Some COFA migrants can apply for adjustment of status to Lawful Permanent Resident (LPR or
“green card” holder). 11 After a COFA migrant adjusts to LPR status, states apply any other eligibility
requirements that would apply to other LPRs in the state’s Medicaid program, including the five-year
waiting period under 8 U.S.C. §1613(a), unless the individual meets one of the other exemptions
from the five-year waiting period listed in 8 U.S.C. § 1613(b). A COFA migrant who adjusts to LPR
status could be a qualified non-citizen as early as December 27, 2020 for purposes of calculating the
five-year waiting period for Medicaid, in accordance with 8 U.S.C. § 1641(b)(8). For example, a
COFA migrant living in the United States since January 1, 2021 who adjusts to LPR status on
January 1, 2025, after four years of living in the U.S. as a COFA migrant, would have one year
remaining of the five-year waiting period (i.e., until January 1, 2026) for Medicaid purposes. A
COFA migrant living in the United States since January 1, 2019 who adjusts to LPR status on
January 1, 2025 would have just under one year remaining of the five-year waiting period (i.e., until
December 27, 2025) for Medicaid purposes. If a COFA migrant adjusted to LPR status prior to
December 27, 2020, the date for calculating the five-year waiting period would begin on the date
such adjustment to LPR status was granted. See 8 U.S.C. 1641(b)(1). If the five-year waiting period
applies and has not been met after the individual adjusts to LPR status, the individual would only be
eligible for Medicaid payment for the treatment of an emergency medical condition, provided that all
other eligibility requirements are met, unless the individual is under age 21 or a pregnant woman and
the state has elected the option under CHIPRA 214 to cover all lawfully present pregnant women
and/or individuals under age 21. See 8 U.S.C. § 1613(c)(2)(A). 12
Section 208 of the CAA provides an option for the U.S. Territories to provide full Medicaid benefits
to COFA migrants who are lawfully residing in the territory. 13 Importantly, the expenditures for
medical assistance provided to a COFA migrant in a territory electing this option are not taken into
account for purposes of the payment limits established under section 1108(f) and (g) of the Act. 14
Note that the CAA does not create a new Medicaid eligibility group for COFA migrants. Rather,
states must evaluate COFA migrants’ eligibility for coverage under all applicable eligibility groups
covered under the state plan or section 1115 demonstration project, including limited benefit
demonstrations such as family planning section 1115 demonstrations, and provide full Medicaid
benefits for those who meet all eligibility requirements for Medicaid under the state plan or
demonstration project.
State Plan Submission
See https://www.uscis.gov/sites/default/files/document/fact-sheets/FactSheetVerifyFASCitizens.pdf,
https://www.uscis.gov/sites/default/files/document/fact-sheets/SAVEfactsheetStatusofCitizensoftheRepublicofPalau.pdf
12
A COFA migrant who adjusts to LPR status and is subject to the five-year waiting period and only eligible for
Medicaid payment for the treatment of an emergency medical condition may also enroll in a Quaified Health Plan and
receive advance payments of the premium tax credit through the Federal Exchange or a State-Based Exchange if the
individual meets other applicable eligibility criteria for enrollment and for APTC.
13
8 U.S.C. § 1612(b)(2)(G).
14
Section 1108(h) of the Act.
The contents of this document do not have the force and effect of law and are not meant to bind the public in any way,
unless specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding
existing requirements under the law.
11

Page 4 – State Health Official
The 50 states and the District of Columbia are not required to submit a state plan amendment (SPA)
to cover COFA migrants in their Medicaid programs. Under section 208 of the CAA, COFA
migrants are now included in the definition of QNCs and are exempt from the five-year waiting
period. Both the existing “Citizenship and Non-Citizen Eligibility” state plan Reviewable Unit (RU)
submitted through MACPro and the S89 “Non-Financial Eligibility-Citizenship and Non-Citizen”
state plan template submitted in MMDL contain an assurance that states are providing full Medicaid
coverage to QNCs and are not applying the five-year waiting period to those exempt from that
waiting period.
Territories that want to cover COFA migrants for full Medicaid benefits must submit a SPA. A
territory may submit a SPA through MACPro or amend its paper state plan to add full Medicaid
coverage for eligible COFA migrants. Please see Appendix A for the suggested language territories
may use when electing this option.
As noted, the CAA does not address coverage of COFA migrants in a separate CHIP. Therefore, the
COFA Medicaid extension provided under the CAA does not extend to separate CHIP programs.
However, states and territories can cover COFA migrants in a separate CHIP by adopting the
CHIPRA 214 option, if they have not already done so, and can submit a SPA to elect this option. 15 In
order to elect to cover lawfully residing children and/or pregnant women in a separate CHIP under
the CHIPRA 214 option, the state must also elect this option in its Medicaid program. Also, the
CHIPRA 214 option covers all lawfully residing children and/or pregnant women; states may not
only cover a certain lawfully residing immigration status, such as COFA migrant status. 16
Federal Platform and Federal Data Services Hub
The changes to the Medicaid eligibility of COFA migrants described in this letter have operational
considerations for the eligibility determination, verification, and account transfer (AT) processes used
by the Exchanges on the Federal platform and the Federal Data Services Hub (“Hub”). CMS has
made logic changes to the Federal platform so that Exchanges using the Federal platform accurately
determine or assess Medicaid eligibility for COFA migrants, as applicable. Exchanges that use the
Federal platform will continue to determine COFA migrants ineligible for separate CHIP programs,
unless otherwise eligible under a state’s election of “CHIPRA 214” option. CMS finalized changes
to the Hub on June 13, 2021, such that the indicators returned to the Exchanges as well as states
verifying immigration status through the Hub will support accurate identification of COFA migrants
as QNCs not subject to the five-year waiting period for Medicaid purposes. (See more detail below on
changes to the Hub). Now that the Federal platform changes are completed, the Federal platform will
send updated Hub indicators through the Outbound Account Transfer (AT) to states using the Federal
platform, as applicable.
For more information on this option, see State Health Official letter #10-006, “Medicaid and CHIP Coverage of
‘Lawfully Residing’ Children and Pregnant Women,” (issued July 1, 2010), available at
https://www.medicaid.gov/federal-policy-guidance/downloads/SHO10006.pdf.
16
See 2107(e)(1)(O) of the Act.
15

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way,
unless specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding
existing requirements under the law.

Page 5 – State Health Official
Modifications to the Hub are complete. However, states may need to implement workarounds to
assist in verifying and determining eligibility for COFA migrants if additional changes to state
systems are needed, as described below and in more detail in the COFA Migrant presentation. 17
Operational Considerations for States
Below we address a number of different operational considerations for states when implementing the
extension of full Medicaid benefits to COFA migrants.
Updates to Applications, Manuals and Related Materials
The information individuals currently provide on states’ applications is likely sufficient to support
Medicaid eligibility determinations for COFA migrants. However, states may need to make modest
changes to applications and other forms, including the addition of new instructions or help text, e.g.,
to include COFA migrants in a list of immigration statuses from which an applicant may choose.
States are not required to submit an application SPA to CMS to make these modest changes. Note
that applications can only require information needed to determine applicants’ eligibility; thus, any
changes to ensure COFA migrants accurately attest to their status must be limited to the applicants
themselves. The single, streamlined application used by Exchanges on the Federal platform does not
need to be updated, as both its paper and online applications are designed to obtain needed
attestations and immigration information from COFA migrants to verify their immigration status.
States may also need to update policy and procedure manuals, call center scripts, and add language to
their websites to reflect the extension of Medicaid eligibility to COFA migrants and notify applicants
of the availability of written and oral language assistance. In addition, updates to provider training
materials and/or applications for Presumptive Eligibility (PE) and Hospital Presumptive Eligibility
(HPE) may be needed to include COFA migrants in the list of non-citizen statuses that are exempt
from the five-year waiting period and eligible for PE/HPE to the same extent as any other non-citizen
with satisfactory immigration status who is exempt from the five-year waiting period.
Verification of Immigration Status/SAVE
States currently can verify immigration status with the Department of Homeland Security’s (DHS)
Systematic Alien Verification for Entitlements (SAVE) program through three pathways. 18 States can
access SAVE through the Federal Data Services Hub (Hub) Verify Lawful Presence (VLP) v37
Service, 19 a direct web services user connection between a state’s eligibility system and SAVE, or
SAVE’s web-based interface, the Graphical User Interface (GUI). States can also use a combination
of the SAVE pathways. States can establish new memoranda of agreement expeditiously, if needed,
to use either the GUI or web services SAVE program pathway.
Federal Data Services Hub (Hub) Verify Lawful Presence v37 Service
https://www.medicaid.gov/medicaid/eligibility/index.html.
For additional information about COFA migrants and how to verify their immigration status, see USCIS’s resources at
https://save.uscis.gov/web/media/resourcesContents/CFA_MIS.pdf,
https://www.uscis.gov/sites/default/files/document/fact-sheets/FactSheetVerifyFASCitizens.pdf,
https://www.uscis.gov/sites/default/files/document/fact-sheets/SAVEfactsheetStatusofCitizensoftheRepublicofPalau.pdf
19
Verify Lawful Presence (VLP) v37 Business Service Definition” (BSD).
The contents of this document do not have the force and effect of law and are not meant to bind the public in any way,
unless specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding
existing requirements under the law.
17
18

Page 6 – State Health Official
The Hub is programmed to interpret immigration codes received from SAVE to determine whether
an applicant is lawfully present, a Qualified Non-Citizen (QNC), subject to the five-year waiting
period, and when applicable, whether the five-year waiting period has been met. The Hub transmits
to states both indicators reflecting QNC status and the applicability of the five-year waiting period
and the underlying immigration codes for each non-citizen verified by the Hub. States typically rely
on the Hub indicators in verifying and determining immigrant eligibility for non-citizens. Before
June 13, 2021, the Hub did not interpret the immigration codes returned for COFA migrants to be
indicative of eligibility for full Medicaid coverage. As noted, CMS completed updates to the Hub
logic on June 13, 2021, such that the Hub indicators will now reflect COFA migrants’ status as
having a QNC status for Medicaid eligibility and not subject to the five-year waiting period. If a
COFA migrant adjusts status to LPR, then the COA code returned by SAVE will reflect their LPR
status, rather than a COFA migrant status. States that rely on the Hub indicators to determine
whether a non-citizen has satisfactory immigration status no longer need to implement workarounds.
See Appendix B for a summary of the Hub changes to verify COFA migrant immigration status.
COFA migrant immigration status can be verified based on the Class of Admission (COA) codes, the
Eligibility Statement Code (ESC)/Major Code, or Employment Authorization Document (EAD)
Category codes that are part of verification responses received from SAVE. States that can read and
interpret the underlying immigration codes and other responses from SAVE can also use that
information to verify and determine eligibility for COFA migrants.
Direct Connections with SAVE and the GUI
States that connect directly with SAVE through the GUI or web services can also verify COFA
migrant immigration status by using the SAVE response and underlying codes. GUI and web
services users receive the same SAVE response COA and EAD codes as the Hub. Web services
users also receive the same Eligibility Statement Code/Major Code. See Appendix B for details.
Reminder: If a state is not able to verify a COFA migrant’s satisfactory immigration status promptly
and the individual has attested to eligible immigration status and is found otherwise eligible for
Medicaid, a state is required to furnish benefits during the 90-day reasonable opportunity period
(ROP), in accordance with section 1137(d) of the Act and 42 C.F.R. § 435.956(b) of the Medicaid
regulations, or such longer period provided by the state for non-citizens making a good faith effort to
obtain documentation or where the agency itself needs more time to verify the individual’s
immigration status, consistent with 42 C.F.R. § 435.956(b)(2)(ii)(B). Before discontinuing ROP
coverage, states must provide such individuals at least ten days advance notice. See 42 C.F.R §
431.211.
Workarounds Prior to Systems Changes
Because the requirement to provide full Medicaid benefits to otherwise-eligible COFA migrants was
effective immediately with passage of the CAA on December 27, 2020, states must begin
implementing the new requirement under Medicaid for COFA migrants as soon as possible. All states
and territories should review the guidance in this letter to ensure that their policies and procedures are
consistent with all applicable requirements concerning Medicaid eligibility for COFA migrants.
The contents of this document do not have the force and effect of law and are not meant to bind the public in any way,
unless specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding
existing requirements under the law.

Page 7 – State Health Official
Because states may need to make systems changes to determine eligibility of COFA migrants, we
have developed several strategies and workarounds that states can use until the necessary changes are
implemented. These strategies were explained in a technical assistance webinar for states, titled the
“COFA Medicaid Extension: State Implementation, Short-term Workarounds and Outreach
Strategies,” conducted on May 4, 2021. A link to the slide deck is found here
(https://www.medicaid.gov/medicaid/eligibility/index.html). States that have not yet implemented
needed system changes should review these strategies and workarounds to ensure compliance with
the requirement and prompt enrollment of eligible COFA migrants into Medicaid. As described
above, Hub indicator changes have now been completed so that COFA migrants are verified as
qualified non-citizens not subject to the five-year waiting period.
Eligibility Systems Upgrades and Funding
We understand that states may need to make systems enhancements to their eligibility and enrollment
system and/or their Medicaid Management Information System (MMIS) in order to consume Hub
indicators or immigration codes and other responses from SAVE and enroll otherwise-eligible COFA
migrants as QNCs who are not subject to the five-year waiting period and to ensure proper claiming
and expenditure reporting on the CMS-64. States that enroll otherwise-eligible non-citizens who are
not in a satisfactory status for coverage limited to treatment for an emergency medical condition also
may need to make edits to their MMIS to transition COFA migrant beneficiaries to full Medicaid
benefits.
Finally, COFA migrants with full Medicaid benefits under the CHIPRA 214 option who were
reported in TMSIS as Code 2 “Lawfully present under CHIPRA 214” or who had limited benefits
only for treatment for emergency medical condition, coded as Code 3 – “Eligible only for payment
for emergency services,” should now be reported in TMSIS as Code 1 “Qualified non-citizen.”
Systems changes may be needed to effectuate this change.
Enhanced Federal Financial Participation (FFP) is available at a 90 percent FMAP for the design,
development or installation of improvements to Medicaid eligibility determination systems, in
accordance with applicable federal requirements, including changes related to determinations of
eligibility to implement the COFA migrant eligibility policy changes. 20 Seventy-five percent
enhanced FFP is also available for operations of such systems, in accordance with applicable federal
requirements. 21 Receipt of these enhanced funds is conditioned upon states meeting a series of
standards and conditions to ensure investments are efficient and effective. To the extent these system
costs are attributable to a state’s CHIP (Medicaid Expansion CHIP (MCHIP), or separate CHIP),
cost-allocation methodologies set forth in 45 C.F.R. part 75 apply. For the CHIP-funded portion of
the cost, states can claim at a state’s CHIP EFMAP available under section 2105(b) of the Act. CHIP
See section 1903(a)(3)(A)(i) and 42 C.F.R. § 433.15(b)(3), 80 FR 75817-75843; https://www.medicaid.gov/stateresource-center/faq-medicaid-and-chip-affordable-care-act-implementation/downloads/affordable-care-act-faq-enhancedfunding-for-medicaid.pdf; https://www.medicaid.gov/federal-policy-guidance/downloads/SMD16004.pdf
21
See section 1903(a)(3)(B) and 42 C.F.R. § 433.15(b)(4).
20

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way,
unless specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding
existing requirements under the law.

Page 8 – State Health Official
administrative funding is limited to 10 percent of either a state’s total computable allotments for a
fiscal year or its total expenditures reported for a fiscal year, whichever is lower. 22
Other activities, such as COFA migrant eligibility policy development and outreach, may be claimed
under Medicaid at the 50 percent administrative match, in accordance with regular claiming policies
for such administrative activities. 23
Applicable Federal Medical Assistance Percentage
Because COFA migrants are newly eligible for coverage, COFA migrants who are children up to age
19 are considered targeted low-income children under sections 1905(u)(2)(B) and 2110(b) of the Act.
These sections of the Act make expenditures for children who would not have been eligible for
Medicaid under the rules in effect as of March 31, 1997 eligible for EFMAP. As such, claims paid
on behalf of children eligible under this new requirement may be matched at the title XXI EFMAP
rate. In general, expenditure claiming for COFA individuals follows existing federal requirements
for Medicaid and CHIP expenditure claiming. COFA-related expenditures for individuals enrolled in
the state’s Medicaid program are claimed at the applicable FMAP under the Act on the CMS 64.9
series of expenditure reporting forms in the Medicaid and Children’s Health Insurance Program
Budget and Expenditure System (MBES/CBES) and are funded by Medicaid. COFA-related
expenditures for individuals enrolled in the state’s MCHIP program under section 1905(u)(2) of the
Act (including COFA migrants who are children up to age 19) are claimed at the state’s EFMAP on
the CMS 64.21U series of expenditure reporting forms and are funded by title XXI CHIP Allotments.
As applicable for all MCHIP expenditures, under section 115 of CHIPRA, states continue to have the
option to claim their MCHIP expenditures at the regular FMAP funded by Medicaid. 24
Territory Considerations
As noted, providing coverage to COFA migrants for a U.S. Territory is an option. 25 A territory that
wishes to provide Medicaid coverage to COFA migrants must submit a SPA to CMS. See sample
SPA language in Appendix A. The territory’s regular FMAP will apply to coverage of COFA
migrants. However, expenditures for COFA migrants are not taken into account for purposes of the
payment limits for territories established under section 1108(f) and (g) of the Act. 26 There are no
changes for territories that cover lawfully residing children and pregnant women in CHIP under the
CHIPRA 214 option. Territories continue to receive the appropriate CHIP enhanced FMAP provided
under sections 1905(b) and 2105(b) of the Act for COFA migrant children eligible for Medicaid and
CHIP due to a territory’s adoption of the CHIPRA 214 option.
Closing

See 42 C.F.R. § 457.618(e)(1).
See section 1903(a)(7) and 42 C.F.R. § 433.15(b)(7).
24
See https://www.hhs.gov/guidance/sites/default/files/hhs-guidance-documents/SHO10005_12.pdf for match rate
options provided under section 115 of CHIPRA.
25
See 8 U.S.C. § 1612(b)(2)(G)
26
See 42 U.S.C. § 1308(h)
The contents of this document do not have the force and effect of law and are not meant to bind the public in any way,
unless specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding
existing requirements under the law.
22
23

Page 9 – State Health Official
CMS looks forward to working with states and territories as they implement the policy and systems
changes to enroll eligible COFA migrants into the Medicaid program. CMS staff is available to
provide technical assistance regarding COFA migrant’s Medicaid and CHIP eligibility discussed in
this letter.
Questions regarding the Medicaid policies discussed in this letter may be directed to Sarah Lichtman
Spector, Director, Division of Medicaid Eligibility Policy, at Sarah.Spector@cms.hhs.gov. Questions
regarding the CHIP policies may be directed to Meg Barry, Director, Division of State Coverage
Programs, at Meg.Barry@cms.hhs.gov.
Sincerely,

Daniel Tsai
Deputy Administrator and Director

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way,
unless specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding
existing requirements under the law.

Page 10 – State Health Official
Appendix A
Language for State Plan Amendment for a Territory Electing to Cover COFA Migrants
The territory provides Medicaid eligibility to otherwise eligible individuals who lawfully reside in
(name of territory) in accordance with the Compacts of Free Association (COFA) between the
Government of the United States and the Governments of the Federated States of Micronesia, the
Republic of the Marshall Islands, and the Republic of Palau. These individuals are not subject to the
five-year waiting period described in 8 U.S.C. § 1613(a). (8 U.S.C. § 1612(b)(2)(G); 8 U.S.C. §
1613(b)(3); 8 U.S.C. § 1641(b)(8)).

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way,
unless specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding
existing requirements under the law.

Page 11 – State Health Official
Appendix B
Summary of Hub Changes to Verify COFA Migrant Immigration Status
The Hub indictors provide the following results for COFA migrants and have been updated as
follows:
• Lawful Presence Verified =Y
• Qualified Non-Citizen=Y 27
• Five-Year Bar Apply=N
Description
Citizen of Micronesia,
Marshall Islands, or Palau
(COFAs)

Lawful
Presence
Verified
Y

Qualified
NonCitizen
Y

Five-Year
Bar Apply

Five-Year
Bar Met

U.S. Citizen
Code

N

X

X

The following chart provides a summary of the Hub indicators and immigration codes that are being
provided through the Hub/SAVE to assist states in verifying COFA migrant immigration status. In
addition to the Hub indicators, the Hub also provides the Class of Admission (COA) and other
underlying immigration codes from SAVE that indicate COFA migrant immigration status.
States that have the ability to receive and interpret SAVE immigration codes can use this information
to verify COFA migrant immigration status. For additional information, please refer to the “Verify
Lawful Presence (VLP) v37 Business Service Definition” (BSD)..

Separate CHIP programs that rely on Hub indicators to determine eligibility for CHIP for non-citizens will need to
develop eligibility system changes to make eligibility determinations for COFA migrants, as they are ineligible for
separate CHIP coverage.
The contents of this document do not have the force and effect of law and are not meant to bind the public in any way,
unless specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding
existing requirements under the law.
27

Page 12 – State Health Official
Appendix B (continued)
Summary of Hub Changes to Verify COFA Migrant Immigration Status
VLP Step

COA
Codes

ESC
Code/
Major
code
10

EAD
Category
code

LPV

QNC

5-Year
Bar

Agency Action

H92 - Step 1

N/A

A08

Y

Y

N

Invoke CloseCase Web method
to close the case.

H92 - Step 1

MIS, FSM,
or PAL

10

No EAD

Y

Y

N

Invoke CloseCase Web method
to close the case.

H92 - Step 1

No COA

10

No EAD

P

P

P

H92 - Step 1

MIS, FSM,
or PAL

13

N/A

Y

Y

N

Invoke InitiateAdditionalVerif
or InitiateThirdVerif Web
method.
Invoke CloseCase Web method
to close the case.

H92 - Step 1

MIS, FSM,
or PAL

128

N/A

Y

Y

N

Invoke CloseCase Web method
to close the case.

H92 - Step 1

PI

128, 10,
13

No EAD

Y

P

P

MIS, FSM,
or PAL

10a

N/A

Y

Y

N

The Requester must ask for
additional documentation from
the individual.
Invoke CloseCase Web method
to close the case.

PI

10a

N/A

Y

P

P

MIS,
FSM, or
PAL
PI

10a

N/A

Y

Y

N

10a

N/A

Y

P

P

H100 –
Retrieve
Step 2
H100 –
Retrieve
Step 2

H101 –
Retrieve
Step 3
H101 –
Retrieve
Step 3

The Requester must ask for
additional documentation from
the individual.

Invoke CloseCase Web
method to close the case.

The Requester must ask for
additional documentation
from the individual.

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way,
unless specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding
existing requirements under the law.

